DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on September 2nd, 2021, amended claims 1-12 are entered. 
Response to Arguments
Applicant's remarks and amendments with respect to the objection to the drawings have been fully considered. The objection is withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the objection to the specification have been fully considered. The objection is withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejection under 35 U.S.C. 112(b) have been fully considered.  The rejection is withdrawn in view of the amendment.
Applicant’s arguments, filed on September 2nd, 2021 with respect to the rejection of claims 1-12 under 35 U.S.C. 103 have been fully considered but they are not persuasive. At Pg. 8 of the Reply, Applicant argues that Schosnig fails to teach a stopper. Examiner respectfully disagrees. Schosnig discloses the supporting leg (rotary drive elements / hooks; Element 3). The stopper is provided on the supporting leg, but there is no specific limitation that the stopper must fulfill, besides cooperating with and blocking the side wall of the rib. Schosnig discloses this in Figure 3B, as the hook (Element 3) is cooperating with and blocking the side wall of the bearing element (Element 5). Therefore, the rejections are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein in a process of that the needle body is shot forward, the stopper prevents the rib being separated from the projecting part in part of a stroke of the needle body” in lines 9-10. The specification does not disclose these limitations regarding the stopper, rib, or projecting part. According to the last paragraph of Page 5 and the first paragraph of Page 6 of the specification, the stopper actually causes the rib to become separated from the projecting part. Due to the inconsistency with the specification, the claim is rejected as it contains new subject matter.
Claim 5 recites “the second inclined surface and the third inclined surface successively contact the first inclined surface 4Application No. 16/465,815Docket No. SHJQ-19002-19001PIUSReply to Office Action dated 6/16/2021and apply a force, which enables the needle body to rotate relative to the housing, on the first inclined surface” in lines 5-8. The specification does not disclose the term “successively”. Furthermore, the term “successively” indicates that the second inclined surface contacts the first inclined surface first, and that the third inclined surface contacts the first inclined surface afterwards. However, according to the last paragraph of Page 6 of the specification, the third inclined surface contacts the first inclined surface first, and the second inclined surface contacts the first inclined 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the second inclined surface and the third inclined surface successively contact the first inclined surface 4Application No. 16/465,815Docket No. SHJQ-19002-19001PIUSReply to Office Action dated 6/16/2021and apply a force, which enables the needle body to rotate relative to the housing, on the first inclined surface” in lines 5-8. The term “successively” indicates that the second inclined surface contacts the first inclined surface first, and that the third inclined surface contacts the first inclined surface afterwards. However, according to the last paragraph of Page 6 of the specification, the third inclined surface contacts the first inclined surface first, and the second inclined surface contacts the first inclined surface afterwards. Due to the inconsistency with the specification, the claim is rendered indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schosnig et al (U.S. Publication No. 2007/0185516; previously cited).
Regarding Claim 1, Schosnig discloses a push-type blood collection needle (puncture aid; Figure 1), comprising a housing (housing 9) having an accommodating cavity therein (opening 22 of housing 9), 
a rear cover (trigger button 2) and a needle body (lancet holder 6) disposed in the accommodating cavity (lancet holder is moveably inserted into housing 9; [0041]), wherein the rear cover is movably disposed on the housing (When the button 2 is actuated along the lancing direction of the lancet, the small hooks 3 cause a rotational movement of the lancet holder 6; [0041]), the rear cover has a supporting leg (rotary drive elements 3 (small hooks)) extending into the accommodating cavity (Figure 3A), 
the needle body is provided with a rib (bearing element 5), 
the accommodating cavity (opening 22; Figure 6B-6C) is internally provided with a projecting part (the housing 9 contains an interior projecting part which consists of support surfaces 20, guide grooves 25, guide surfaces 26, and switch elements 27; see Figures 7A, 7B, 8A, 8B; [0055-0059]) that cooperates with and blocks the bottom of the rib (the holding arms 5 rest on the support surfaces 20; [0043]), 
the supporting leg (hook 3) is provided with a stopper (end of hook 3) that cooperates with and blocks the side wall of the rib (See elements 3 and 5 in Figure 3B), and 
an elastic member (spring 4) is disposed between the needle body and the rear cover (Figure 1 shows the spring 4 in between the lancet holder 6 and trigger button 2); 
(needle body is shot forward once the trigger button is pressed down to trigger the puncturing process), the stopper (end of hook 3) prevents the rib (bearing element 5) being separated from the projecting part (support surfaces 20; guide grooves 25) in part of a stroke of the needle body (When the trigger button 2 is pressed down in order to trigger a puncturing process, the bearing elements 5 are displaced from the support surfaces 20 by the rotary drive elements 3 and fall into the guide grooves 25; [0048]).

Regarding Claim 2, Schosnig discloses wherein the elastic member is a first spring (spring 4; Figure 1).  

Regarding Claim 3, Schosnig discloses wherein the elastic member is a part of the rear cover (spring is connected to the rear cover; Figures 3A-3B).  

Regarding Claim 4, Schosnig discloses wherein a second spring (spring 8) is disposed between the needle body and the accommodating cavity (See Figure 1).  

Regarding Claim 5, Schosnig, as best understood, discloses wherein a lower end of the rib is provided with a first inclined surface (surface of the bearing element 5 which contacts the support surface 20 and hook 3; See Figures 3A-3B), an upper end of the stopper is provided with a second inclined surface that cooperates with the first inclined surface (surface of hook 3 which contacts the surface of the bearing element 5; See Figures 3A-3B), and the projecting part is provided with a third inclined surface that cooperates with the first inclined surface (supporting surface 20 which contacts the surface of bearing element 5; See Figures 3A-3B); wherein during a movement of the needle body (the process of the movement of the needle body begins when the trigger button 2 is pressed down, as shown between Figures 3A and 3B), the second inclined surface and the third inclined surface successively contact the first inclined surface (surface of the bearing element 5 contacts both the support surface 20 and surface of hook 3) and apply a force, which enables the needle body to rotate relative to the housing, on the first inclined surface (Figures 3A-3B show that the hooks 3 have rotated relative to the housing, providing a force onto the first inclined surface of the bearing element 5).

Regarding Claim 6, Schosnig discloses wherein a sliding slot (guide grooves 25; Figure 4A) is disposed in the accommodating cavity for engaging with the rib (When the trigger button 2 is pressed down in order to trigger a puncturing process, the bearing elements 5 are displaced from the support surfaces 20 by the rotary drive elements 3 and fall into the guide grooves 25; [0048]), and the sliding slot is arranged near one side of the stopper (the rib falls into the sliding slot after the rotation caused by the stopper, so the sliding slot is located near one side of the stopper, specifically in the same direction as the rotation of the rib).

Regarding Claim 9, Schosnig discloses wherein the number of the ribs is two (In one embodiment, the lancet holder has two bearing elements; [0016]), and the two ribs are circumferentially symmetrically distributed as a whole (Figure 2), and the number of the supporting legs (rotary drive elements 3 (small hooks); Figure 1) and the number of the projecting parts are also two (Figures 7A and 8A).  

Regarding Claim 10, Schosnig discloses wherein an end of the housing connected to the rear cover extends inwardly with a stop ring (upper projections 12; Figure 2A), and the rear cover is provided with a limiting block (hook element 11) that cooperates with the stop ring.  

(sterile protector 7; Figure 6B) having brims (annular projections 23) that abuts against the housing to impede axial movement of the needle body (annular projections 23 abut against the housing 9; Figure 7).  

Regarding Claim 12, Schosnig discloses wherein the needle body includes a protective cap (sterile protector 7; Figure 6B) having lugs (annular projections 23), and the lugs have slopes for guiding the protective cap to disengage from the needle body (when the sterile protector is inside the housing, it needs to be turned to align the projections 24 to disengage the sterile protector from the housing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schosnig et al in view of 
Chen (CN 201341887Y; previously cited).
Regarding Claim 7, Schosnig suggests but does not explicitly teach wherein the accommodating cavity is provided with a transition block between the stopper and the sliding slot, and the transition (Figure 4A).
Chen discloses a lancet device wherein the accommodating cavity is provided with a transition block (short lead rail 12), and the transition block (short lead rail 12) is provided with a fourth inclined surface (surface 121) that cooperates with the first inclined surface.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the transition block teachings of Chen into those of Schosnig in order to provide a continuity of rotatory movement of the rib with reduced friction before falling into the sliding slot.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schosnig and Chen as applied to claim 7 above, and further in view of Schraga (U.S. Patent No. 8,118,825; previously cited).
Regarding Claim 8, Schosnig and Chen fail to disclose wherein the transition block cooperates with the projecting part to form a guide groove that engages with the supporting leg.
Schraga discloses a lancet device that can be pushed from the rear cover to initiate an ejection of a needle, wherein the transition block cooperates with the projecting part to form a guide groove that engages with the supporting leg (a portion of the release element 56 is engaged with a guide groove, see modified Figure 2 below).

    PNG
    media_image1.png
    249
    425
    media_image1.png
    Greyscale

.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791